DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE'S REPUBLIC OF CHINA on 1/14/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910033354.9 as required by 37 CFR 1.55.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record. Claims 2-10 dependent from claim 1 are, therefore, allowed.
Regarding independent claim 1, Delfino (US 20180089362 A1) and Yamrom (US 20030097195 A1) are considered to be the closest art. 
Delfino discloses “[0009] An object of the present invention is then a computer-implemented method of generating and displaying an exploded view of a three-dimensional model of an assembly of parts, the three-dimensional model having a hierarchical structure comprising a plurality of levels, each part or group of parts of the assembly being associated to one level, a highest-order level of the hierarchical structure corresponding to the whole assembly, the method comprising the steps of: 
Yamrom discloses “[0030] At process step 1220 of FIG. 2, local and global non-directional blocking graphs (NDBG) are generated. In this process step, mating interfaces generated above are further evaluated to determine movement constraints and interferences. Once the mating surfaces (polygons) are identified, normal vectors are applied to each in the mating surfaces' mesh. For each pair of components in the assembly that have nonempty mating interfaces, the interface normals are used to find the set of all feasible directions for moving one component from another without mutual collision.” 
However, independent Claim 1 recites “constructing an assembly constraint feature library; determining a trial explosion direction of a part to be exploded based on an assembly constraint feature thereof; moving the part a distance along the trial explosion direction thereof, and checking whether the part after moved interferes with other parts; if no interference occurs, it indicates that the part to be exploded is able to be exploded in the trial explosion direction thereof in a current state, and the trial explosion direction is recorded as a feasible explosion direction of the part to be exploded; otherwise, the part fails to be exploded in the trial explosion direction in the current state”. The combination of these features with other limitations as cited in the claims are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHONG WU/Primary Examiner, Art Unit 2613